                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF DELAWARE


MAHESWAR MIKKILINENI,                   )
                                        )
                    Plaintiff,          )
                                        )
             V.                         )      Civil Action No. 19-1391-CFC/SRF
                                        )
PAYPAL, INC., et al.,                   )
                                        )
                    Defendants.         )



                                  MEMORANDUM

      Pending before me are Plaintiff's objections (D.I. 32) to the Magistrate

Judge's recommendations that I grant the United States' motion to substitute the

United States of America in place of named Defendant Director/Chandra X-ray

Center (CXC) for Astrophysics Harvard & Smithsonian (CFA) ("the CXC

Director") (D.1. 3) and deny Plaintiff's two motions for discovery (D.1. 5; D.I. 13).

The Magistrate Judge made these recommendations in the Report and

Recommendation ("Report") she issued on January 28, 2020 (D.I. 31). The

Magistrate Judge also recommended in her Report that I grant the United States'

motions to dismiss (D.1. 4; D.I. 11), deny Defendant GoDaddy.com LLC's motion

to transfer or alternatively to dismiss (D.I. 8), and grant in part and deny in part

Plaintiff's motions to remand (D.I. 14; D.I. 20). Plaintiff, who is prose, objects to
the Magistrate Judge's recommendation that I grant the United States' motion to

dismiss, but only insofar as that recommendation is based on the Magistrate

Judge's recommendation to grant the United States' motion to substitute party.

See D.I. 32 at 5 ("I agreed then, and I agree now that 'this court lacks jurisdiction'

if my present-case was/is against Smithsonian and/or US, or against program-

director of CXC-but it is not.") (emphasis in original). No party has objected to

the Magistrate Judge's remaining recommendations and therefore I will adopt

them.

        The Magistrate Judge had the authority to make her findings and

recommendations with respect to the United States' motion to substitute party and

Plaintiffs' discovery motions under 28 U.S.C. § 636(b)(l)(A). I review those

findings and recommendations "using the clearly erroneous or contrary to law

standard." N.L.R.B. v. Frazier, 966 F.2d 812, 816 (3d Cir. 1992). Under that

standard, the Magistrate Judge's factual determinations will stand unless they are

"completely devoid of minimum evidentiary support ... , or ... bear[ ] no rational

relationship to the supportive evidentiary data." Masimo Corp. v. Philips Elec. N.

Am. Corp., 62 F. Supp. 3d 368,388 (D. Del. 2014) (citation omitted). I review the

Magistrate Judge's legal conclusions de novo. N.L.R.B., 966 F.2d at 816.

        Plaintiff makes two objections. He argues first that the Magistrate Judge's

                                           2
rulings should be overturned because she did not convene a hearing before issuing
                                         '
her Report. D.I. 32 at 2. In support of this argument, Plaintiff cites my Order of

Reference, which, consistent with the language of28 U.S.C. § 636(b), designated

the Magistrate Judge to "hear and determine all motions." D.I. 25 at 1. "Hear,"

however, in the context of a referral order under § 636(b) means "consider" and

does not require the Magistrate Judge to entertain oral argument. Cf Anchorage

Assocs. v. Virgin Islands Bd. of Tax Review, 922 F.2d 168, 176 (3d Cir. 1990)

(holding that "while [Federal] Rule [of Civil Procedure] 56 speaks of a 'hearing,'

we do not read it to require that an oral hearing be held before judgment is

entered").

      Plaintiff seems to suggest that he was entitled to oral argument at a hearing

tinder the Fifth Amendment's Due Process Clause. But there is no constitutional

right to such a hearing. See, e.g., Greene v. WCI Holdings Corp., 136 F.3d 313,

316 (2d Cir.1998) ("[W]e find no merit in [appellant's] claim that a dismissal of a

complaint without an oral hearing violates due process."); United States v. One

1974 Porsche 911-S Vehicle Identification No.9114102550, 682 F.2d 283,286

(1st Cir.1982) ("There is no constitutional right to oral argument on a summary

judgment motion."); Dayco Corp. v. Goodyear Tire & Rubber Co., 523 F.2d 389,

391 (6th Cir.1975) (denial of an oral hearing before granting a motion to dismiss

                                          3
does not violate "fundamental notions of fairness and due process of law"); Spark

v. Catholic Univ. ofAm., 510 F.2d 1277, 1280 (D.C. Cir.1975) ("[D]ue process

does not include the right to oral argument on a motion"); Dredge Corp. v. Penny,

338 F.2d 456,464 n. 14 (9th Cir.1964) {"The opportunity to be heard orally on

questions of law is not an inherent element of procedural due process, even where

substantial questions of law are involved.").

      Under Federal Rule of Civil Procedure 78(b), "[b]y rule or order, the court

may provide for submitting and determining motions on briefs, without oral

hearings." (Emphasis added.) Local Rule 7.14 provides that "[o]ral argument on

any motion may be scheduled upon the application of a party" and that "[a]n

application for oral argument may be granted or denied, in the discretion of the

Court." D. Del. LR 7 .14. Plaintiff submitted briefing in support of his discovery

motions (D.I. 5; D.I. 13; D.I. 18) and in opposition to the United States' motions

(D.I. 13; D.I. 18), but he made no application for oral argument. It is also clear

from the Report that oral argument was not necessary for the Magistrate Judge to

determine the findings of fact and conclusions of law necessary for her

recommendations. Accordingly, I will overrule Plaintiffs objection that the

Magistrate Judge erred by not conducting a hearing.

      Plaintiff next argues that the Magistrate Judge's recommendations were

                                          4
erroneous because the CXC Director is an employee of Harvard University, a

private institution, as opposed to the Smithsonian Institute, an agency of the United

States. D.I. 32 at 4. But, as the Magistrate Judge explained, the United States

Attorney certified that the CXC Director was an employee of the Smithsonian

Institute and acting within the scope of her employment at the time of the incidents

that gave rise to Plaintiffs lawsuit. D.I. 31 at 9-10. Plaintiff provided no

specific facts to rebut that certification, and therefore the Magistrate Judge

correctly concluded that discovery was not warranted and that the United States

should be substituted as a party. See Schrab v. Catterson, 967 F.2d 929, 935 (3d

Cir. 1992) (noting that "the Attorney General's certification, although subject to

judicial review, is primafacie evidence that the employee's challenged conduct

was within the scope of employment" and, if this certification is disputed, "the

burden then shifts to the plaintiff, who must come forward with specific facts

rebutting the certification"). Accordingly, I will overrule Plaintiffs second

objection.

      Having determined that both of Plaintiffs objections should be overruled, I

will adopt the Magistrate Judge's Report and Recommendation, grant the United

States' Motion to Substitute Party (D.1. 3) and motions to dismiss (D.1. 4; D.I. 11),




                                           5
deny Defendant GoDaddy's motion to transfer or alternatively to dismiss (D.I. 8),

and grant in part and deny in part Plaintiffs motions to remand (D.I. 14; D.I. 20).

      The Court will issue an Order consistent with this Memorandum.




                                         6
